DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 28, 2019, September 9, 2019 and April 14, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  “an image generation unit” configured to “generate an observation image on a basis of light from the observation target” in claim 1; “a light quantity ratio calculation processing unit” configured to “determine a light quantity ratio of each of the plurality of light sources on a basis of information related to a color of the generated observation image” in claim 1; “a controller” configured “to control the plurality of light sources on a basis of the determined light quantity ratio” in claim 1; “the light quantity ratio calculation processing unit” determines “the light quantity ratio such that an average of color differences between two colors of pixels of the observation image and adjacent pixels is maximized” in claim 2; “the light quantity ratio calculation processing unit” determines “the light quantity ratio such that a color difference between two colors of two predetermined pixels is maximized” in claim 5; “the light quantity ratio calculation processing unit” determines “the light quantity ratio such that a color temperature is kept constant in a case of changing the light quantity ratio” in claim 6; “the light quantity ratio calculation processing unit” determines “a light quantity ratio at which an average of color differences between two colors is maximized by comparing respective color differences between two colors calculated from a plurality of observation images obtained by being irradiated with the observation light combined at different light quantity ratios” in claim 7; “the light quantity ratio calculation processing unit” determines “a light quantity ratio between the first light source and the second light source” in claim 9; “the light quantity ratio calculation processing unit” determines “the light quantity ratio on a basis of a color of the observation image” in claim 11; “the light quantity ratio calculation processing unit” determines “the light quantity ratio on a basis of an average value of colors of a predetermined area of the observation image” in claim 12; “the light quantity ratio calculation processing unit” determines “the light quantity ratio on a basis of a color of a predetermined pixel of the observation image” in claim 13; “the light quantity ratio calculation processing unit” decides “whether or not a color rendering priority state is set in claim 14; “the light quantity ratio calculation processing unit” determines “the light quantity ratio such that an average of color differences between two colors of pixels of the observation image and adjacent pixels is maximized” in claim 14; “the light quantity ratio calculation processing unit” determines “the light quantity ratio such that a general color rendering index Ra is maximized” in claim 15; and “the light quantity ratio calculation processing unit” determines “a light quantity ratio at which an average of color differences between two colors of pixels of the observation image and adjacent pixels is maximized and determines a light quantity ratio at which a general color rendering index Ra is maximized, and the light quantity ratio between the first light source and the second light source is controlled in time division” in claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-11, 13 and 17-18 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Shigeta (U.S. Patent Application Publication No. US 2018/0271412 A1) (hereafter referred to as “Shigeta”).  
	The examiner would like to point out that the various “units” identified in section 7 hereinabove are being interpreted under 35 U.S.C. 112(f) as described in FIG. 7 and FIG.12.
FIG. 7 and FIG.12 are a schematic diagram showing the hardware configuration of the observation apparatus. The above-mentioned configuration of the observation apparatus is a functional configuration achieved by cooperation of the hardware configuration shown in FIG. 7 and FIG.12 and a program. As shown in FIG. 7 and FIG.12, the observation apparatus an information processing device 13 which a personal computer equipped with a CPU, memory, and storage as a hardware configuration. The information processing device 13 equipped with a CPU (Central Processing Unit) controls another configuration in accordance with a program stored in memory (ROM), performs data processing in accordance with the program, and stores the processing result in the storage (RAM). The CPU can be a microprocessor. The memory stores a program executed by the CPU and data.  
With regard to claim 1, Shigeta describes a plurality of light sources configured to emit light different in wavelength spectrum (see Figure 2 and refer for example to paragraphs [0057] through [0059]); an optical system configured to emit observation light obtained by combining respective beams of light emitted from the plurality of light sources to an observation target (see Figure 2 and refer for example to paragraphs [0057] through [0059]); an image generation unit configured to generate an observation image on a basis of light from the observation target (refer for example to paragraphs [0052] through [0056]); a light quantity ratio calculation processing unit configured to determine a light quantity ratio of each of the plurality of light sources on a basis of information related to a color of the generated observation image (refer for example to paragraphs [0139] through [0144]); and a controller configured to control the plurality of light sources on a basis of the determined light quantity ratio (refer for example to paragraphs [0139] through [0144]).  
As to claim 8, Shigeta describes wherein the plurality of light sources includes a first light source configured to emit white light and a second light source configured to emit laser light at a plurality of predetermined wavelength bands (see Figure 2 and refer for example to paragraphs [0061] through [0065]).
In regard to claim 9, Shigeta describes wherein the light quantity ratio calculation processing unit determines a light quantity ratio between the first light source and the second light source (refer for example to paragraphs [0139] through [0144]). 
With regard to claim 10, Shigeta describes wherein the first light source includes a white LED light source, and the second light source includes at least a red laser light source, a green laser light source, and a blue laser light source (see Figure 2 and refer for example to paragraphs [0057] through [0059]). 
As to claim 11, Shigeta describes wherein the light quantity ratio calculation processing unit determines the light quantity ratio on a basis of a color of the observation image (refer for example to paragraphs [0139] through [0144]). 
With regard to claim 13, Shigeta describes wherein the light quantity ratio calculation processing unit determines the light quantity ratio on a basis of a color of a predetermined pixel of the observation image (refer for example to paragraphs [0139] through [0144]). 
As to claim 17, Shigeta describes wherein the observation apparatus is an endoscopic instrument further including a lens barrel configured to be inserted into a body cavity of a patient, guide light emitted from the optical system to an inside, and irradiate a surgical site in the body cavity with the emitted light (see Figures 1 and 2, and refer for example to the abstract, paragraphs [0051] and [0057] through [0059]). 
In regard to claim 18, Shigeta describes emitting light different from each other in wavelength spectrum from a plurality of light sources (see Figure 2 and refer for example to paragraphs [0057] through [0059]); emitting observation light obtained by combining respective beams of emitted light to an observation target (see Figure 2 and refer for example to paragraphs [0057] through [0059]); generating an observation image on a basis of light from the observation target (refer for example to paragraphs [0052] through [0056]); determining, by a calculation processing device, a light quantity ratio of each of the plurality of light sources on a basis of information related to a color of the generated observation image (refer for example to paragraphs [0139] through [0144]); and controlling the plurality of light sources on a basis of the determined light quantity ratio (refer for example to paragraphs [0139] through [0144]). 
Allowable Subject Matter
Claims 2-7, 12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ozawa, Yamaguchi, Motomura, Kuramoto, Gogo, Daidoji, Machida, Komazaki, Daidoji, Kamee, Noda and Kagaya all disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:00am to 1:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
February 9, 2021